Title: To Thomas Jefferson from Thomas Collins, 12 February 1809
From: Collins, Thomas
To: Jefferson, Thomas


                  
                     Sir./
                     [before
                        12 Feb. 1809]
                  
                  I had been inflicted with the disentary piles and Sore legs for five years in the year 1808 local business Called me to Kentucky I was rideing on Cumberland exploreing land my legs pained to to that degree that I was obliged to alight from my horse to See if it would not ease them for awhile while I was Sitting on the road Side an Indian Trader Came past and askd. me what was the matter I told him that my legs was very Sore and had been So for five years past and that no Docter that I had ever applied to, could cure them, he then told me that he Could prescribe aroot to me Steep in whiskey that would cure me in one week I then proceeded to Major Caldwells in Levingston which was my place of abode while I was in that neighhood I reached there on Sunday evening on monday I proceeded to try the experiment proscribed to me as aforesaid I continued to take the medicine until the Sunday following never yet looking at my legs as they had got perfectly easy and that day Shifting my Cloathing and taking the rags from around them I found to my great Satifaction that they were perfectly well and are so until this presint date In November last I left Kentucky for my own abode in Culpeper Cty Near Normans ford on my way home I got my legs very much hurt the two as many as four different times which was accidentially done I applied nothing to them but Continued to drink the medicine as aforesaid as I kept it Constantly with me when I reachd. home they were as well as ever they were in my life; As to the Consumption I have never yet tryed with the medicine but have one patient who has got it very bad and I am about to begin with him I have alowed my Self 30 Days if it takes no effict in that time it will not Cure it at all but in the Course of ten days from this time I will write to You and the honourable Congress as I think in that time there will be an alteration as to any other disorder incident to the human body I have every reason to believe it will Cure as I have made Some few experiments and it has not yet failed a few days after my arival at home my business Called me to falmouth on my arrival there I enquired of of my acquaintance if they new of any one there who had the Venerial I was told that a Mr. George Nowles an acquaintance of mine had it very bad and had been under Doctr B H Hall for about Eighteen months and that he Could get no releif I immediately Sent for him to Come to me he did So I told him that I undersood he had the Venerial very bad he told me he had, and that very bad I then told him I could give him Some medicine that would Cure him provided he would follow my directions he told me he would I then gave him abottle of whiskey and told him that he must drink one pint every 24 hour but his Stomack was So weak that he could not bear it I Was then taken down with the Plurisy myself which kept me in falmouth about 30 days and when I left there he sent me word that he believed he was perfectly well he thot but would take another bottle to Scour him out well, But in the time of my being in Falmouth aday or two before I was taken down I was Sitting in ashop with Some of my acquaintances there Came in aman After Some thing to give ayoung man who was taken with aviolent Cholack I asked him who it was he told me it was John Bell Jr. I told him to carry up what he had Come for and then Come to my quarters with abottle and I would Send John Bell Something that would releive him, in afew minutes the Same man Came to my quarters I then Sent up a bottle of Whiskey for the Sd Bell he drank of a pint as quick as he Could which Soon gave him releif the next morning I Saw Sd. Bell and he told me that he was perfectly well and that if he had not applied the medicine as Soon as he did that he does beleve that he Could not have Survived much longer.
                  It is my opinion that the Honourable Congress ought to alow me Fifty thousand  as a premium for disclosing the aforsaid Roots which I will Provided they will give me tenthousand Dollars in hand I will make it known to any Phiscian whom they Shall think fit. but if they think it not worth there whiles to do So I will as soon as the Imbargo is lifted Proceed to Europe as is my opinion that it will be the Saving of a million of mony to that country or to the Sd United States if its only for the Armies and navy of the Sd United States The practiable business on the Consumption they Shall know in ten days from this date provided nevertheless that I receive an answer, and if you think proper to Send the money it may be left at martins Ferry and then I will Send you an answer informing you of the roots if not I Shall make application to the honourable Congress for leave to Send an agent with the first Ship that may be going to Europe and by that time I Shall know whether or know that I can make a cure of the Consumption
                  I am with the greatest respect Yours &c.
                  
                     Thos. Collins 
                     
                  
               